                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                         Richmond Division                                  JUN 2 6 2019
                                                                                                                  [Hi
LESTER R. ROBINSON,                                                                    CLEriK US. /     :RiCT COURT
                                                                                              RICt!,.;0:.'D. VA


          Plaintiff,

V.                                                                      Civil Action No. 3:18CV434

S. WHITEHEAD,e/fl/.,

          Defendants.


                                   MEMORANDUM OPINION

          Plaintiff, a Virginia prisoner proceeding pro se, brings this 42 U.S.C. § 1983 action. By

Memorandum Opinion and Order entered on March 19, 2019, the Court dismissed the claims

against Lt. Ward, and dismissed the Fourteenth Amendment claims. (ECF No. 14, at 1.) By

Memorandum Order entered on April 17, 2019, the Court directed service on the remaining

Defendants. Both Defendants have been served and counsel noted an appearance.

          By Memorandum Order entered on July 3,2018, the Court instructed Plaintiff that he must

keep the Court apprised of his current address and that the failure to do so would result in dismissal

of the action. On May 9, 2019, the Court received a letter from the Hampton Roads Regional Jail

notifying the Court that Plaintiff had been released. Since that date. Plaintiff has failed to provide

a current address to the Court. Thus, it appears that Plaintiff lacks interest in the litigation of this

action. Because the jail provided the Court with a last known address for Plaintiff, the Court

provided Plaintiff with an opportunity to notify the Court of his desire to continue litigating the

action.
